—Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 11, 1992, as amended by decision filed July 1, 1993, which, inter alia, ruled that claimant was disqualified from receiving unemployment insurance benefits because he voluntarily left his employment without good cause.
Upon review of the record, we find substantial evidence in the record to support the Board’s conclusion that claimant voluntarily left his employment without good cause when he failed to report to his next work assignment and did not obtain the appropriate photo identification necessary to perform his job. The record also supports the Board’s finding that claimant made willful misrepresentations to obtain benefits.
Weiss, P. J., Mikoll, Yesawich Jr., Mahoney and Casey, JJ., concur. Ordered that the decision is affirmed, without costs.